 In the Matter of GASTONIA COMBED YARN CORPORATIONandGASTONTEXTILE COUNCIL,CHARTERED BY UNION TEXTILEWORKERS OFAMERICA, (AFL)Case No. 5-R-13.30.-Decided March 20, 1944Mr. Clyde R. Hocy,of Shelby, N. C., andMr. GeorgeB. Mason,of Gastonia,N. C., for the Company.Mr. J. L. Ham me,of Gastonia, N. C., for the Union.Mr. Joseph E. Gubbins,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by Gaston Textile Council,charteredby United Textile Workers of America, (AFL), herein called theUnion,alleging that a question affecting commerce had arisen con-cerning the representation of employees of Gastonia Combed YarnCorporation, Gastonia, North Carolina, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before George L. Weasler, Trial Examiner.Said hearing was held at Gastonia, North Carolina, on February 10,1944.The Company and the Union appeared, participated, and wereafforded full opportunity to be heard,to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer'srulingsmadeat the hearingare free from prejudicialerror and are hereby affirmed.All parties were afforded an oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYGastonia Combed Yarn Corporation is a North Carolina corpora-tion located at Gastonia, North Carolina, where it is engaged in themanufacture and sale of combed, mercerized and dyed yarn.The55 N L. R B., No. 109.615 616DECISIONSOF NATIONALLABOR RELATIONS BOARDCompany's operations are conducted in three plants, known as theArmstrong, Dunn, and Clara mills.The Clara mill is the only oneinvolved in this proceeding.Annually, the Company uses raw mate-rial,consisting principally of cotton,valued at$1,000,000,approxi-mately 80 percent of which is shipped to the Company's mills frompoints outside the State of North Carolina.The Company annuallymanufactures finished products valued at $4,500,000, approximately70 percent of which is shipped to points outside the State of NorthCarolina.The Company admits that it is engaged in commerce, within themeaning ofthe National Labor Relations Act.H. THE ORGANIZATION INVOLVEDGaston Textile Council, chartered by United Textile Workers ofAmerica, affiliated with the American Federation of Labor, is a labororganization admitting to membership employees of the Company.III.THE ALLEGED APPROPRIATE UNITThere is no history of collective bargaining with the Company.TheUnion desires a unit comprised of all production employees engaged inconewinding, tube winding, skein winding,clock winding,reeling,warping, gassing, gyco, quilling, mercerizing, dyeing, and packing, inthe "finishing plant" situated in the first and second additions to thebasement of the Company's Clara mill, excluding all other productionemployees of the Company, and all maintenance, clerical, and super-visory personnel.However, the Company contends that the appro-priate bargaining unit should be composed of all production andmaintenance employees of its three mills, excluding clerical and super-visory employees.The Company further contends that the unitsought by the Unionis inany case inappropriate for the reason that itexcludes employees engaged in the same operations as certain of theemployees whom the Union would include.The Clara mill was originally constructed in "L" shape with aground floor and basement.Prior to September 1939, the Company'sfinishing operations were conducted in one wing of this basement.Subsequent to that date, the Company built two extensions to the base-ment, known as the first and second additions,' and at present theseadditions are being used for certain finishing operations and otherfunctions incidental thereto.As noted above, the Union is seeking to represent production em-ployees engaged in specified operations who work in the first and sec-ond additions.It appears that employees are engaged in cone, wind-1In its petition,the Union referred to the fist and second additions to the Clara millbasement as the last and next to the last extensions. GASTONIA COMBED YARN CORPORATION617ing and quilling not only in the first and second additions, but also inthe old "L" portion of the Clara mill's basement.Moreover, despitethe fact that mercerized yarn winding operations and packing andshipping of natural yarn take place in the first and second additions,the first of these operations is also performed in the Dunn mill and thesecond at both the Dunn and Armstrong mills. It also appears thatthe Union wishes to include employees working in clock winding, reel-ing and gyco operations.Yet, the record discloses that none of theseoperations is performed in the first and second additions.They areall conducted, in fact, in the "L" section of the Clara mill's basement,reeling being also performed on the ground floor of that mill.Evidence was adduced by the Company to the effect that althoughsome skill is needed to operate quilling machines, no particular skillis required to operate mercerizing and dyeing machines. It adducedfurther evidence to show that the machines used in the first and secondadditions for winding finished yarn are the same types of machinesused in the other mills for winding unfinished or natural yarn.Thereis also some evidence that employees engaged in finishing operationsin the first and second additions are transferred to different operationsin each of the Company's mills.From the foregoing facts, it is apparent that the unit which theUnion seeks is not restricted to employees who comprise a department.The employees it desires to represent are actually engaged throughoutall the Company's mills.Furthermore, these employees do not form awell-defined craft and there is no evidence to show that their duties aresufficiently distinguishable from those of the remainder of the Com-pany's production employees to establish them as a separate appro-priate unit.We find that the unit sought by the Union is inippropri-ate for the purpose of collective bargaining.IV.THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince, as indicated in Section III, above, the unit sought by theUnion is inappropriate, we find that no question affecting commercehas arisen concerning the representation of employees of the Companywithin an appropriate unit.ORDERUpon the basis of the above findings of fact and the entire record inthis proceeding, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesof employees of Gastonia Combed Yarn Corporation, Gastonia, NorthCarolina, filed by Gaston Textile Council, chartered by United TextileWorkers of America, (AFL), be, and it hereby is, dismissed.